Citation Nr: 9916076	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  He has been represented since January 1999 by 
The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1997, by the New York, New York Regional Office (RO), 
which denied the veteran's claim for a compensable evaluation 
for postoperative left inguinal hernia.  The notice of 
disagreement with this determination was received in December 
1997.  The statement of the case was issued in January 1998.  
The substantive appeal was received in February 1998.  A 
Department of Veterans Affairs (VA) compensation examination 
was conducted in September 1998.  A supplemental statement of 
the case was issued in October 1998.  

On March 16, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting in New York, New York.  A transcript of the hearing 
is of record.  Additional medical records were submitted at 
the hearing; the veteran waived review by the RO.  The appeal 
was received at the Board later in March 1999.  


REMAND

The veteran essentially contends that his service-connected 
post operative left inguinal hernia is more disabling than 
reflected by the noncompensable evaluation currently 
assigned.  At his personal hearing in March 1999, the veteran 
maintained that there was recurrence of his left inguinal 
hernia, that he has pain and tenderness due to it and that he 
was furnished a support by the VA Medical Center, Montrose.  
He also reported treatment at the Westchester County Medical 
Center and by Dr. Jose M. Baez.  The Board believes these 
records should be requested.

The Board notes that the veteran is currently service-
connected for postoperative left inguinal hernia, for which a 
noncompensable evaluation has been assigned under Diagnostic 
Code 7338.  38 C.F.R. § 4.114 (1998).  Diagnostic Code 7338 
provides for the evaluation of inguinal hernia.  Where the 
hernia is small, reducible, or without true hernia 
protrusion, a 0 percent rating is provided.  When the hernia 
is not operated, but remedial, a 0 percent rating is 
provided.  Where it is postoperative recurrent, readily 
reducible and well supported by truss or belt, a 10 percent 
rating is allowed.  When the hernia is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, a 30 percent rating is 
provided.  

The Board believes that in view of the veteran's complaints 
of pain and tenderness consideration should be given to the 
applicability of Diagnostic Code 7804.

In light of the veteran's complaints and testimony, the Board 
believes that a VA examination in which the examiner 
addresses the presence or absence of the criteria provided 
under Diagnostic Codes 7338 and 7804, would prove helpful.  

Further, in a report of contact (VA Form 119), dated November 
10, 1998, the veteran indicated that he began receiving 
disability benefits from the Social Security Administration 
(SSA) in August 1998.  However, the evidence used in the SSA 
determination has yet to be associated with the veteran's 
claims folder.  Furthermore, there is no indication the RO 
has requested such information from the SSA.  The Board 
believes that it should be.  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to 
his claim, 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998), the Board finds that further development 
is in order prior to appellate disposition of this case.  
Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions: 

1.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of all records pertaining to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records upon which the decision 
to award the veteran disability benefits 
was based.  All records obtained should 
be associated with the veteran's claims 
file.  

2.  The RO should obtain all the 
veteran's VA treatment records, including 
any from Montrose VA Medical Center, 
which are not currently in the claims 
file, and associate them with the claims 
file.
 
3.  The RO should request all the 
veterans' records for Dr. Jose M. Baez 
and the Westchester County Medical 
Center.  See the March 1999 hearing 
transcript.

4.  The veteran should be afforded a VA 
examination to determine the current 
symptomatology and severity of the 
service-connected postoperative left 
inguinal hernia.  The examiner should 
list all pertinent complaints and 
findings.  The examiner should note 
whether the veteran now has a recurrent 
left inguinal hernia and, if so, whether 
it is (1) small, reducible, or without 
true hernia protrusion; (2) readily 
reducible and well supported by a truss 
or a belt; (3) small, postoperative 
recurrent, not well supported by a truss 
or not readily.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1998).  The 
examiner also must state whether the 
veteran has a scar due to the surgery for 
the left hernia and, if so, whether it is 
tender, painful on objective 
demonstration.  The claims folder should 
be made available to the examiner for 
review purposes prior to the examination 
and the entry of the opinions requested, 
and the examiner should specifically 
state whether he/she had the opportunity 
to review the claims folder.  

5.  Regarding the notice to the veteran 
of the examinations scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause under 38 C.F.R. § 3.655 
(1998).  

6.  When the above actions have been 
completed, the pending issue should be 
re-evaluated by the RO.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case. 

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









